IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,565-01


                     EX PARTE KIRKDRICK DERRELL AUSTIN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 17-04-16007A IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


       Per curiam. Yeary, J., concurred.

                                          OPINION

       This is an actual innocence case with accompanying Brady, ineffective assistance, and

involuntary-plea claims. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); Ex parte Tuley,

109 S.W.3d 388 (Tex. Crim. App. 2002); Brady v. Maryland, 373 U.S. 83 (1963); Ex parte Morrow,

952 S.W.2d 530 (Tex. Crim. App. 1997); Strickland v. Washington, 466 U.S. 668 (1984). On his

guilty plea, Applicant was convicted of burglary of a habitation and sentenced to four years’

imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

       The trial court finds that Applicant did not commit the offense of burglary of a habitation. It
                                                                                                         2

finds that Applicant is actually innocent, and it finds that Applicant’s other claims have merit. The trial

court recommends granting habeas relief.

        All of the trial court’s findings of fact and conclusions of law are supported by the record and

applicable law. They are adopted by this Court. Applicant is actually innocent. Relief is granted. The

judgment in cause number 17-04-16007 in the 506th District Court of Waller County is set aside. If

Applicant is in the physical custody of Texas prison officials, Applicant is remanded to the custody

of the Sheriff of Waller County. The trial court shall issue any necessary bench warrant within ten

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 9, 2020
Do not publish